1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JOHN WESLEY WILLIAMS,                           )   Case No. 1:16-cv-01584-LJO-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER ADOPTING FINDINGS AND
13          v.                                           RECOMMENDATION, AND DENYING
                                                     )   PLAINTIFF’S MOTION FOR INJUNCTIVE
14                                                   )   RELIEF
     C. BELL, et al.,
                                                     )
15                  Defendants.                      )   [ECF Nos. 71, 73]
                                                     )
16                                                   )

17          Plaintiff John Wesley Williams is appearing pro se in this civil rights action pursuant to 42

18   U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. §

19   636(b)(1)(B) and Local Rule 302.

20          On January 29, 2019, the Magistrate Judge filed a Findings and Recommendation

21   recommending that Plaintiff’s request for preliminary injunction be denied.        The Findings and

22   Recommendation was served on the parties and contained notice that objections were to be filed

23   within thirty days. Plaintiff filed objections on February 6, 2019.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de

25   novo review of this case. Having carefully reviewed the entire file, including Plaintiff’s objections,

26   the Court finds the Findings and Recommendation to be supported by the record and by proper
27   analysis.

28   ///

                                                         1
1         Accordingly, IT IS HEREBY ORDERED that:

2         1.    The Findings and Recommendation, filed on January 29, 2019, is adopted in full; and

3         2.    Plaintiff’s motion for a preliminary injunction is denied.

4
5    IT IS SO ORDERED.

6      Dated:   February 7, 2019                         /s/ Lawrence J. O’Neill _____
7                                             UNITED STATES CHIEF DISTRICT JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
